TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00670-CR


Ex parte Harry L. Rowser





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 48,429, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Harry L. Rowser petitioned the district court for a writ of habeas corpus pursuant to
article five, section eight of the constitution.  See Tex. Const. art. V, § 8; Tex. Code Crim. Proc. Ann.
arts. 11.05, .08 (West 1977).  The court refused to issue the writ and Rowser seeks to appeal.
There is no right of appeal if a trial court refuses to issue a writ of habeas corpus
without addressing the merits of the application.  Ex parte Gonzales, 12 S.W.3d 913, 914 (Tex.
App.--Austin 2000, pet. ref'd).  We therefore dismiss this appeal for want of jurisdiction.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 12, 2004
Do Not Publish